Case 3:18-cv-01072-GCS Document 52 Filed 12/14/20 Page 1 of 6 Page ID #266




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


ANDRE RUDDOCK,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
 v.                                              )    Cause No. 3:18-cv-01072-GCS
                                                 )
 ROBERT MUELLER and KEVIN                        )
 KINK,                                           )
                                                 )
        Defendants.                              )


                             MEMORANDUM & ORDER
SISON, Magistrate Judge:


       Plaintiff Andre Ruddock, pro se, is an inmate within the Illinois Department of

Corrections (“IDOC”), currently housed at Kewanee Life-Skills Re-entry Center. On May

7, 2018, Plaintiff brought this action for deprivations of his constitutional rights while

housed at Centralia Correctional Center pursuant to 42 U.S.C. § 1983. (Doc. 1). According

to the Complaint, Defendants Robert Mueller and Kevin Kink permanently prohibited

Martha Cowgill and Veronica Lehman from visiting inmates in the IDOC in May 2016.

(Doc. 1, p. 7-14). Both Ms. Cowgill and Ms. Lehman are former Wexford Health Sources,

Inc. employees. (Doc. 47, p. 2). In connection with this incident, Plaintiff brought one

claim under the First Amendment right to freedom of association and the Fourteenth

Amendment right to due process of law. (Doc. 8). Plaintiff seeks declaratory judgement,

monetary damages, and reinstatement of his visitation privileges with both individuals.

(Doc. 1, p. 14-16).



                                        Page 1 of 6
Case 3:18-cv-01072-GCS Document 52 Filed 12/14/20 Page 2 of 6 Page ID #267




       On August 1, 2018, the Court conducted a preliminary review of the complaint

pursuant to 28 U.S.C. § 1915A and allowed Ruddock to proceed on the following claim:


       Count 1 - Defendants violated Plaintiff’s First Amendment right to freedom of
       association and/or Fourteenth Amendment right to due process of law by
       arbitrarily imposing a permanent visitation restriction against Cowgill and
       Lehman beginning in May 2016.
       (Doc. 8).
       With the consent of the parties, this matter was referred to the undersigned to

conduct all proceedings and order the entry of a final judgment in accordance with 28

U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. (Doc. 8).


       As the parties proceeded with discovery, Plaintiff submitted interrogatories to

Defendants, one of which requested “. . . copies of any and all Declarations, Affidavits,

etc. made in relation to the instant case by the defendants, any of their designees, or

anyone with direct or indirect knowledge concerning the issues presented in this

complaint.”(Doc. 51). On July 3, 2019, Defendants answered Plaintiff’s interrogatories.

Defendants objected to the above interrogatory as “vague, overbroad in time and scope,

irrelevant, and not proportional to the needs of the case.” (Doc. 51). Plaintiff did not

move for a court order to compel Defendants’ answer to that interrogatory.

       Defendants filed a motion for summary judgement on October 15, 2020. (Doc. 46).

In their memorandum of law, Defendants argued that summary judgement should be

granted because: (i) Defendant Kink was not personally responsible for any deprivation

of Plaintiff’s rights sufficient for liability under § 1983, (ii) Defendants did not deprive

Plaintiff of a liberty interest without due process of law, (iii) Defendants denied Ms.



                                         Page 2 of 6
Case 3:18-cv-01072-GCS Document 52 Filed 12/14/20 Page 3 of 6 Page ID #268




Cowgill and Ms. Lehman’s visitation rights for legitimate penological purposes, and (iv)

Defendants are entitled to qualified immunity regarding Plaintiff’s Eighth Amendment

claim. Shortly after filing the motion for summary judgement, Defendants filed the

requisite Rule 56 notice to Plaintiff regarding the motion. (Doc. 48). Plaintiff did not

respond to Defendants’ motion for summary judgement. When the time to do so had

elapsed, the Court granted Defendants’ motion and took Plaintiff’s failure to respond as

an admission of the facts contained therein. (Doc. 49).


       Now pending before the Court is Plaintiff’s motion to stay summary judgement,

filed on December 10, 2020. (Doc. 51). As the Court has already granted summary

judgement, the Court construes this motion as a motion for reconsideration. See, e.g.,

United States v. Cross, 962 F.3d 892, 898 (7th Cir. 2020)(finding that the district court

reasonably interpreted a plaintiff’s motion to “terminate” attorney representation as a

motion to substitute an attorney, rather than to return to pro se status). In his motion,

Plaintiff asserts that because Defendants objected to Plaintiff’s interrogatories, he did not

have access to the affidavits Defendants used to support their summary judgement

motion until the motion was filed. (Doc. 51, ¶ 2). Plaintiff therefore requests additional

time to conduct discovery, as well as to serve additional interrogatories. (Doc. 51, ¶ 5).

For the following reasons, Plaintiff’s motion is DENIED.


       When one party files a dispositive motion, such as a motion for summary

judgement, the non-moving party has thirty days in which to file a response. SDIL Local

Rule 7.1(c)(1). A non-moving party’s failure to respond to a motion for summary



                                         Page 3 of 6
Case 3:18-cv-01072-GCS Document 52 Filed 12/14/20 Page 4 of 6 Page ID #269




judgement constitutes an admission that there are no genuine disputes of material fact.

See Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995). However, if the non-moving party

requires additional time in which to respond, it may move for an extension of time from

the Court.


       If a party moves for an extension prior to the deadline to respond, it need only

show good cause for the extension. See FED. R. CIV. PROC. 6(b)(1)(A). Equally, a motion for

an extension of time to respond is not doomed to fail if a party files it after the deadline

has passed; instead, the party must show that the party’s untimeliness was due to

excusable neglect. See FED. R. CIV. PROC. 6(b)(1)(B). In determining whether neglect is

“excusable,” courts are to consider prejudice to the opposing party and the length of and

reason for the delay. Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 395

(1993). These factors distinguish “excusable neglect” from ordinary “plain neglect.” See,

e.g., Nestorovic v. Metro. Water Reclamation Dist. of Greater Chi., 926 F.3d 427, 431–432 (7th

Cir. 2019)(defining excusable neglect under 28 U.S.C. § 2107(a)); Satkar Hosp., Inc. v. Fox

Television Holdings, 767 F.3d 701, 708 (7th Cir. 2014)(differentiating excusable neglect from

plain neglect in the context of Federal Rule of Appellate Procedure 4(a)(5)). The party

moving for an extension of time bears the burden of excusing its neglect. See United States

v. McLaughlin, 470 F.3d 698, 700–701 (7th Cir. 2006). If that party fails to provide any

justification for its untimely extension request, it is an abuse of discretion to grant the

motion and provide an extension. See Bowman v. Korte, 962 F.3d 995, 998 (7th Cir. 2020).




                                           Page 4 of 6
Case 3:18-cv-01072-GCS Document 52 Filed 12/14/20 Page 5 of 6 Page ID #270




       When considering a pro se plaintiff’s claim, the court should take appropriate

measures to permit the adjudication of such claims on the merits, rather than dismissing

the claims for technical reasons. See Donald v. Cook County Sheriff’s Department, 95 F.3d

548, 555 (7th Cir. 1996). However, “the Supreme Court has made clear that even pro se

litigants must follow rules of civil procedure.” Cady v. Sheahan, 467 F.3d 1057, 1061 (7th

Cir. 2006)(citing McNeil v. United States, 508 U.S. 106, 113 (1993)). If a party objects to

interrogatories, “the burden is on the interrogating party to move under Rule 37(a) for a

court order compelling answers.” FED. R. CIV. PROC. 33 advisory committee note to 1970

amendment (3). Defendants objected to Plaintiff’s interrogatories on July 3, 2019. If

Plaintiff intended to contest this objection, the proper time to do so was after Plaintiff first

received Defendants’ answers. In the past, Plaintiff has filed a motion to compel with

respect to other matters (see Doc. 26), so he clearly knows how to file and litigate such

motions. Furthermore, Plaintiff received notice from Defendants regarding the

consequences of failing to respond to the motion for summary judgement. (Doc. 48).

Plaintiff may have requested an extension of time to respond to the motion, or even filed

a motion to compel Defendants’ answers to Plaintiff’s interrogatories, at that time, but he

did not.


       Plaintiff provides no justification for requesting additional discovery so late after

discovery has closed, nor does Plaintiff attempt to excuse his late filing of the current

motion. Without an excuse to evaluate, the Court cannot find that Plaintiff has

demonstrated “excusable neglect” justifying an extension of time in which to conduct




                                           Page 5 of 6
Case 3:18-cv-01072-GCS Document 52 Filed 12/14/20 Page 6 of 6 Page ID #271




discovery or respond to Defendants’ motion for summary judgement. For the foregoing

reasons, the Motion to Stay Summary Judgement is DENIED.

      IT IS SO ORDERED.
                                                             Digitally signed
      DATED: December 14, 2020.                              by Judge Sison 2
                                                             Date: 2020.12.14
                                                             11:13:31 -06'00'
                                              _____________________________
                                              GILBERT C. SISON
                                              United States Magistrate Judge




                                     Page 6 of 6
